Citation Nr: 0735670	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a previously denied claim for 
service connection for PTSD and denied entitlement to special 
monthly pension on the basis of the need for regular aid and 
attendance of another person or by reason of being 
housebound.

In January 2007, the Board denied both claims on appeal.  The 
veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, a Joint Motion for Partial Remand (Joint 
Motion) was brought before the Court.  In an Order dated in 
October 2007, the Court remanded the part of the Board's 
decision that declined to reopen a claim for service 
connection for PTSD for compliance with the instructions in 
the Joint Motion.  The Order also dismissed the appeal of the 
special monthly pension claim.  Thus, the only issue 
currently on appeal is whether new and material evidence has 
been submitted to reopen a claim for service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the Joint Motion, it was noted that in 1998, the veteran 
identified the unit he was assigned to during the period he 
alleges he was involved in combat, and also provided the 
names of two friends from that unit who he stated were killed 
during that time period.  The RO contacted the U.S. Army's 
Environmental Support Group to verify the veteran's 
stressors.  The U.S. Army's Environmental Support Group 
forwarded the request to the Center for Research and Unit 
Records.  

The Center for Research and Unit Records responded that it 
was unable to verify the veteran's stressors due to a lack of 
specific information; however, that while it did not maintain 
morning reports for the period that the veteran claimed to 
have been in combat, these morning reports could possibly 
contain daily personnel actions such as wounded in action and 
killed in action, and that these records could be ordered 
from the National Personnel Records Center (NPRC).  There is 
no indication in the record that any attempt has been made to 
contact NPRC to obtain these records.  

The Joint Motion indicated that the Board erred in 
determining that VA satisfied its duty to assist because 
potentially relevant evidence in the form of morning reports 
were identified in the record and no attempt was made to 
obtain or account for these reports.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him that he may submit any other 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during service.  The veteran 
should be advised that a meaningful 
research of his stressors will require him 
to provide the "who, what, where and 
when" of each stressor.  Further, the RO 
should inform the veteran that she may 
submit any other evidence to verify his 
alleged stressors from military as well as 
nonmilitary sources, to include "buddy" 
statements and relatives.  The veteran 
needs to specify the date of the claimed 
stressor event within a three month period 
or provide a detailed description of the 
event with an approximate date.  

The veteran should also be asked to 
provide more specific information, if 
possible, regarding witnessing the deaths 
of Michael Williams in 1966 and Lawrence 
Nixon in 1967.  He stated in April 1998 
that these two were killed in action while 
serving in the same unit as the veteran.  

2.  The RO should then forward the 
veteran's statement, along with the April 
1998 statement, to: 

   Director, National Personnel Records 
Center (NPRC),
   ATTN: NCPMR-O
   9700 Page Ave.,
   St. Louis, MO 63132

NPRC should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors, including morning reports, and 
any other sources that may have pertinent 
information.  To the extent these records 
are not obtainable or unavailable, such 
circumstances should be documented by the 
RO.  Thereafter, make a determination as 
to which stressor(s) claimed by the 
veteran has(ve) been verified.

3.  If, and only if, a claimed stressor(s) 
is(are) verified, arrange for an 
examination of the veteran by an 
appropriate VA examiner to determine the 
diagnosis of any psychiatric disorder that 
is present.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination; the 
examiner should indicate on the report 
that it has been reviewed.  All necessary 
special studies or tests, to include 
appropriate psychological testing and 
evaluation, should be accomplished.

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether a 
verified stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and verified 
stressor sufficient to produce PTSD.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

4.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



